As filed with the Securities and Exchange Commission on December 27, 2012 1933 Act File No. 033-11387 1940 Act File No. 811-04984 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [] Post-Effective Amendment No. 151 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 150 [ X ] (Check appropriate box or boxes.) AMERICAN BEACON FUNDS (Exact Name of Registrant as Specified in Charter) 4151 Amon Carter Boulevard, MD 2450 Fort Worth, Texas76155 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (817) 391-6100 Gene L. Needles, Jr., President 4151 Amon Carter Boulevard MD 2450 Fort Worth, Texas76155 (Name and Address of Agent for Service) With copies to: Francine J. Rosenberger, Esq. K&L Gates LLP 1treet, NW Washington, D.C. 20006-1601 It is proposed that this filing will become effective (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [X] on December 31, 2012, pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. AMERICAN BEACON FUNDS CONTENTS OF REGISTRATION STATEMENT This registration statement is comprised of the following: Cover Sheet Contents of Registration Statement Prospectus for A Class, C Class, Institutional Class, Y Class, Investor Class and Retirement Class shares of the American Beacon Zebra Global Equity Fund and American Beacon Zebra Small Cap Equity Fund; and A Class, C Class, Institutional Class, Y Class and Investor Class shares of the American Beacon Flexible Bond Fund, American Beacon SiM High Yield Opportunities Fund, and American Beacon The London Company Income Equity Fund Statement of Additional Information for A Class, C Class, Institutional Class, Y Class, Investor Class and Retirement Class shares of the American Beacon Zebra Global Equity Fund and American Beacon Zebra Small Cap Equity Fund; and A Class, C Class, Institutional Class, Y Class and Investor Class shares of the American Beacon Flexible Bond Fund, American Beacon SiM High Yield Opportunities Fund, and American Beacon The London Company Income Equity Fund Part C Signature Page Exhibits (AMERICAN BEACON FUNDS LOGO) PROSPECTUS December31, 2012 American Beacon Zebra Global Equity Fund A CLASS [AZLAX] C CLASS [AZLCX] Y CLASS [AZLYX] INSTITUTIONAL CLASS [AZLIX] INVESTOR CLASS [AZLPX] RETIREMENT CLASS [AZLRX] American Beacon Zebra Small Cap Equity Fund A CLASS [AZSAX] C CLASS [AZSCX] Y CLASS [AZSYX] INSTITUTIONAL CLASS [AZSIX] INVESTOR CLASS [AZSPX] RETIREMENT CLASS [AZSRX] American Beacon Flexible Bond Fund A CLASS [AFXAX] C CLASS [AFXCX] Y CLASS [AFXYX] INSTITUTIONAL CLASS [AFXIX] INVESTOR CLASS [AFXPX] American Beacon SiM High Yield Opportunities Fund A CLASS [SHOAX] C CLASS [SHOCX] Y CLASS [SHOYX] INSTITUTIONAL CLASS [SHOIX] INVESTOR CLASS [SHYPX] American Beacon The London Company Income Equity Fund A CLASS [ABCAX] C CLASS [ABECX] Y CLASS [ABCYX] INSTITUTIONAL CLASS [ABCIX] INVESTOR CLASS [ABCVX] This Prospectus contains important information you should know about investing, including information about risks. Please read it before you invest and keep it for future reference. The Securities and Exchange Commission does not guarantee that the information in this Prospectus or any other mutual fund’s prospectus is accurate or complete, nor does it judge the investment merits of the Funds. To state otherwise is a criminal offense. (AMERICAN BEACON FUNDS LOGO) Table of Contents FundSummaries American Beacon Zebra Global Equity Fund 3 American Beacon Zebra Small Cap Equity Fund 10 American Beacon Flexible Bond Fund 16 American Beacon SiM High Yield Opportunities Fund 23 American Beacon The London Company Income Equity Fund 30 Additional Information Aboutthe Funds 36 Additional Information About Investment Policies and Strategies 36 Additional Information About Investments 37 Additional Information About Principal Risks 44 Additional Information About Performance Benchmarks 53 FundManagement 55 The Manager 55 TheSub-Advisors 56 Valuation of Shares 58 About Your Investment 59 Choosing Your Share Class 59 Purchase and Redemption of Shares 65 General Policies 73 Frequent Trading and Market Timing 74 Distributions and Taxes 76 Additional Information 77 Distribution and Service Plans 77 Portfolio Holdings 78 Delivery ofDocuments 78 FinancialHighlights 78 Back Cover 2 American Beacon Zebra Global Equity FundSM (formerly, American Beacon Zebra Large Cap Equity Fund) Investment Objective The Fund’s investment objective is long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales discounts if you and your eligible family members invest, or agree to invest in the future, at least $50,000 in the AClass shares of the American Beacon Funds. More information about these and other discounts is available from your financial professional and in “Choosing Your Share Class” on page59 of the Prospectus and “Additional Purchase and Sale Information for AClass Shares” on page64 of the statement of additional information. Shareholder Fees (fees paid directly from your investment) Share classes A C Y Institutional Investor Retirement Maximum sales charge imposed on purchases (as a percentage of offering price) 5.75% None None None None None Maximum deferred sales charge load (as a percentage of the lower of original offering price or redemption proceeds) None 1.00% None None None None Annual FundOperating Expenses (expenses that you pay each year as a percentage of the value of your investment) Share classes A C Y Institutional Investor Retirement Management fees 0.35% 0.35% 0.35% 0.35% 0.35% 0.35% Distribution and/or service (12b-1) fees 0.25% 1.00% 0.00% 0.00% 0.00% 0.50% Other expenses 1.80% 1.83% 1.56% 1.49% 1.90% 8.43% Acquired FundFees and Expense 0.03% 0.03% 0.03% 0.03% 0.03% 0.03% Total annual fund operating expenses(1) 2.43% 3.21% 1.94% 1.87% 2.28% 9.31% Expense Reduction and Reimbursement 1.11% 1.14% 1.02% 1.05% 1.08% 7.74% Total annual fund operating expenses after expense reduction and reimbursement (2) 1.32% 2.07% 0.92% 0.82% 1.20% 1.57% 1 The Total Annual Fund Operating Expenses do not correlate to the ratio of expenses to average net assets provided in the Fund's Financial Highlights table, which reflects the operating expenses of the Fund and does not include Acquired Fund Fees and Expenses. 2 The Manager has contractually agreed to reduce and/or reimburse the AClass, CClass, YClass, Institutional Class, Investor Class, and Retirement Class of the Fund for Distribution Fees and Other Expenses, as applicable, through December31, 2013 to the extent that Total Annual Fund Operating Expenses exceed 1.29% for the AClass, 2.04% for the CClass, 0.89% for the YClass, 0.79% for the Institutional Class, 1.17% for the Investor Class, and 1.54% for the Retirement Class (excluding taxes, brokerage commissions, acquired fund fees and expenses and other extraordinary expenses such as litigation). The contractual expense arrangement can be changed by approval of a majority of the Fund’s Board of Trustees. The Manager can be reimbursed by the Fund for any contractual or voluntary fee reductions or expense reimbursements if reimbursement to the Manager (a)occurs within three years after the Manager’s own reduction or reimbursement and (b)does not cause the Total Annual Fund Operating Expenses of a class to exceed the percentage limit contractually agreed. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 3 Share class 1 year 3 years 5 years 10 years A $ C $ Y
